EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Fumiko Yamaguch on 08/31/21.
Please cancel claims #11-19.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising providing a carrier consisting of a package with a metal layer for conductive devices, (GAO et al., 2019/0237540; Park, 5,904,564; Huang, 5,326,722), it fails to teach either collectively or alone, wherein providing a silicon source to the substrate at a flow rate within a range of about 10 sccm to about 38 sccm for a time period of between 30 seconds and 1800 seconds at a temperature of between about 300 degrees Celsius to about 500 degrees Celsius until the polysilicon liner has a crystallinity of between about 25 percent to about 40 percent.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-10, 20  are allowed.
Claim #1 and 20
Providing a silicon source to the substrate at a flow rate within a range of about 10 sccm to about 38 sccm for a time period of between 30 seconds and 1800 seconds at a temperature of between about 300 degrees Celsius to about 500 degrees Celsius until the polysilicon liner has a crystallinity of between about 25 percent to about 40 percent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
09/06/2021
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816